Citation Nr: 1720351	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

2. Entitlement to a separate evaluation for neurological manifestations of cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran enlisted in the United States Army Reserve in August 1990, and served an initial period of active duty for training (ACDUTRA) from January 1991 to April 1991.  She subsequently was called to active duty and served from February 2003 to June 2004, including one year in Kuwait.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). These issues were previously remanded by the Board in October 2011.

The issue of entitlement to a separate evaluation for neurological manifestations of cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In statements dated October 2012 and October 2013, prior to promulgation of a Board decision, the Veteran indicated in writing that she wished to withdraw from appeal the issue of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to TDIU have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 

As stated above, the issue of entitlement to TDIU was previously remanded by the Board in October 2011.  In statements dated October 2012 and October 2013, prior to promulgation of a Board decision, the Veteran indicated in writing that she did not intend to file a claim for entitlement to TDIU and was currently employed.  Therefore, she wished to withdraw this issue from appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to TDIU, and the appeal must be dismissed.


ORDER

The issue of entitlement to TDIU is dismissed.


REMAND

After issuance of the last Supplemental Statement of the Case (SSOC) in August 2015, additional VA treatment records pertaining to treatment for neck pain have been added to the record.  On April 3, 2017, the VA sent correspondence to the Veteran asking if she wished to waive initial agency of original jurisdiction (AOJ) review of this evidence.  However, the letter indicated that if she did not respond within 45 days, it will be assumed that she does not wish to have the Board decide her appeal at this time and the Board will thus remand the appeal for AOJ for review.  As of this date, the Board has not received a response.

The law requires that without a written waiver of initial AOJ review, the Board must remand the claim for the AOJ to first consider that evidence.  38 C.F.R. § 20.1304 (c) (2016); but see 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  Therefore, given the expiration of the 45 day requirement to submit a waiver without a response from the Veteran, the Board is required to remand this matter.

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development that may be warranted based on additional information or evidence received, readjudicate the issue of entitlement to a separate evaluation for neurological manifestations of cervical spine disability.  In particular, the AOJ must consider the VA treatment records added to the record after August 2015.  If the benefits sought are not granted, the Veteran and her representative should be furnished with an SSOC and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


